Title: To George Washington from Major Benjamin Tallmadge, 12 January 1778
From: Tallmadge, Benjamin
To: Washington, George

 

May it please your Excellency
Trenton [N.J.]Jany 12. 1778

At the Request of Colo. Sheldon, who sets out this morning for Fishkills to forward the accoutring those of his Regt in that Departmt, I write this—Am to inform that we want a considerable number of Horses to complete the Regt, to the procuring & disciplining of which we should be glad to attend, as soon as your Excellency’s pleasure can be known.
I am, as Commanding Officer of the Regt in Duty bound to inform of our present State in these Qrs & what we have further to expect. In the first place we have not stables for ¼ part of our horses, & for more than ⅔ds of the time since we have been in Town, we have had no hay at all. Add to this that the Men of the Navy are so quarter’d thro’ the Town that it is with the greatest Difficulty our men can get Covering from the weather, & at best must be billeted among the Jacks scattered thro’ the Town.
Finding our situation so very inconvenient we are this Day to quarter our Troops as well as we can on the Farmers within 6 or 8 miles Distance till something further can be done. Our Regt is to repair to a place about 6 miles from this called Maidenhead—In fine I give it as my opinion that it will be impossible to accommodate & supply the whole of the Cavalry at this place, in a shorter time than 6 weeks or two months, which is the opinion of the other Commanding Officers of Regts—The whole of our forage must be bro’t from a great Distance, & a considerable part from over the Delaware, Transportation over which in a short time will be too precarious to depend on. For my own part, I had much rather march the Regt back to Camp & forage as before for ourselves, than starve our horses in this manner; as I am confident we should be better prepared for the next Campaign in that Case, than what I at present expect.
Your Excellency’s special & speedy Directions in the premises to Genl Polaski, or the Commanding Officers of Regts in this Qr will much conduce to the publick weal & oblige, your most obdt Servt

Benja. Tallmadge

